NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JESSICA SALEMAN,                 )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D19-1967
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 25, 2020.

Appeal from the Circuit Court for DeSoto
County; Don T. Hall, Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and SLEET, JJ., Concur.